Citation Nr: 1203169	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin rash disorder.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for prostate adenocarcinoma, claimed as a prostate condition.

4.  Entitlement to service connection for lumbar degenerative disc disease, with mild bulges at L4-L5 and L5-S1, mild thecal sac compression, and early degenerative changes from L3-L5-S1 level, but without evidence of central spine stenosis.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment reaction with mixed emotional features, originally claimed as nerves.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to December 1980 and from November 2004 to January 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claims currently on appeal, as listed above.

Regarding the Veteran's claim for an acquired psychiatric disorder, the Board considers this claim broadly as one encompassing all psychiatric disorders evident in the record (in this as adjustment reaction with mixed emotional features diagnosed at his May 2007 VA psychiatric examination and including his ongoing VA medical treatment shown in the record), pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for prostate adenocarcinoma, lumbar degenerative disc disease, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently experience a skin rash disorder.

2.  The Veteran does not currently experience a disorder characterized by fatigue symptoms, nor is there objective evidence of ongoing fatigue symptoms.


CONCLUSIONS OF LAW

1.  A skin rash disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2.  Fatigue was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in April 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  The Veteran was also informed of the evidence necessary to support a claim for an undiagnosed illness as due to service in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim and to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the November 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA medical treatment records, and a VA medical examination to review the nature of the Veteran's currently claimed skin rash disorder and fatigue symptoms.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the Veteran was provided with an examination regarding his claims for service connection for a skin rash disorder and fatigue in May 2007.  The examination report was provided by a qualified medical professional who elicited a history of the claimed disorders from the Veteran.  Furthermore, as related in greater detail below, the examiner thoroughly examined the Veteran and was unable to find any objective manifestations of the skin rash symptoms or fatigue symptoms asserted by the Veteran.  The Board also notes that the medical evidence of record does not show any current treatment for these symptoms or of diagnoses of disorders relevant to these issues.  

Therefore, regarding the claims for service connection for skin rash and fatigue disorders, in finding that the Veteran did not experience any current relevant disorders or objective symptoms, the VA medical examination provided an examination that satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes and that allows the Board to resolve the claims at issue.  Therefore, regarding the claims for service connection for a skin rash disorder and for a fatigue disorder, no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Skin Rash Disorder

The Veteran has asserted that he experiences a skin rash disorder due to his military service.  See the Veteran's April 2009 claim.  

The first requirement for any service-connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

A VA medical treatment record dated in January 2006 (immediately after his January 2006 release from active service) indicated that on a review of systems, an exam of the skin revealed no lesions or dryness.  No active outpatient medications were listed.  Thereafter, a VA medical treatment record dated in February 2006 indicated that the Veteran complained of very dry and itchy skin after his return from duty in Iraq.  At that time, the treating physician indicated that the Veteran's skin showed some evidence of "lichenification" but no diagnostic impression was provided.  Thereafter, in October 2006, the problem list was negative for a skin disorder but active medications were noted to include mineral oil/petrol cream for dryness.  The skin exam, however, was negative.  Subsequently, a VA medical treatment record in January 2007 indicated that the Veteran's skin showed no residual lesions or dryness.  A May 2007 list of active outpatient medications did not include mineral oil/petrol cream.  A June 2007 VA medical treatment record records that the Veteran denied experiencing any rash or erythema and the physical examination was negative as well.  

The Veteran was also provided with a VA medical examination regarding his claim for a skin rash disorder in May 2007.  At that time, he indicated that, during service in Iraq, he had experienced generalized pruritis and dry skin, which was relieved to some extent with use of creams.  After his return from service, he reported that some of these symptoms had persisted and he had been prescribed a skin cream.  The Veteran indicated that he was "feeling better."  The examiner noted that the Veteran's skin rash disorder had improved and could not find any residual symptoms or disorder at the time of examination.

In this regard, at the time of his claim in April 2007, the Veteran did not describe any current skin rash symptoms.  At his May 2007 examination, he indicated some history of such a disorder during and after his period of service, but did not provide any further evidence regarding current symptoms of such a disorder and the examiner could not find any residual symptoms.  In fact, the Veteran's VA medical treatment records indicate some residual symptoms at the time of his release from active duty with a full recovery shortly thereafter.  In this regard, the February 2006 VA medical treatment record noted lichenification.  Lichenification is defined as "hypertrophy of the epidermis, with thickening and toughening of the skin to give it a leathery appearance, and exaggeration of its normal markings; this is caused by prolonged rubbing or scratching and may be on seemingly normal skin or on skin that has a pruritic disorder."  See Dorland's Illustrated Medical Dictionary 1048 (31st ed. 2007); see also Ellis v. West, No. 96-1602, 1998 WL 53696, at *1 (Vet. App. July 24, 1998) (unpublished single-judge disposition).  In other words, the February 2006 treating physician noted some evidence of the residuals of itchy (or formerly scratched) skin.  Subsequent medical examiners, however, found the Veteran to be fully recovered in January and June 2007 and the same result was found at the time of a direct examination of the Veteran's skin in May 2007.  

The Veteran's skin has been examined multiple times.  The Veteran is certainly competent to report on features of a skin condition such as dryness and itchiness and he is credible in this regard as a skin condition was demonstrated right after his discharge from service.  The Veteran, however, is not competent to diagnose that the symptoms that he has experienced represent a continuing disease process attributable to service as this involves resolution of a medically complex matter.  Thus, the medical evidence of record is more probative in regard to the question of whether a current chronic skin disorder is present.  As discussed above, the medical evidence of record does not demonstrate a chronic skin condition during the course of his claim.  There are no objective indications of a qualifying chronic disability due to service in the Southwest Asia theater of operations much less manifestation of a skin disorder to a compensable degree within the prescribed presumptive period.  38 C.F.R. § 3.317.  Thus, the Board concludes that the record does not show that the Veteran currently experiences a skin rash disorder which might be considered for service connection.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for a skin rash disorder, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Fatigue

The Veteran has asserted that he experiences fatigue due to his military service.  At the time of his April 2007 claim, the Veteran indicated that he began to experience fatigue in September 2005, and that this was treated from September 2005 to April 2007, during a period of active service in Iraq.  At the time of his claim, the Veteran submitted a STR which indicated that the Veteran had complained of fatigue on a single occasion in September 2005, during active service, but showed no further diagnosis or treatment.  

The Veteran's VA medical treatment records also provide relevant history.  A January 2006 VA medical treatment record reported normal results from examination of the Veteran's lungs.  In February 2006, the Veteran's VA physician specifically noted that the Veteran denied any "SOB [shortness of breath], cough, blood in sputum, phlegm, pain with respirations, snoring, and wheezing."  A lung inspection at this time also found normal results.  The Veteran specifically denied experiencing any relevant symptoms of ongoing fatigue.  Subsequently, in May and June 2007, the Veteran's lungs were again found to be normal.  In June 2007, the Veteran reported to the emergency room with feelings of "general weakness and malaise."  However, the Veteran's lungs were clear, and his complaint was attributed to a viral etiology.  

In May 2007, the Veteran was provided with a VA medical examination regarding his claim for fatigue.  At his examination, the Veteran reported that during service in Iraq "at Camp Bucca," he started "noticing fatigue on moderate efforts."  He reported that he had gone to sick call and received testing, but had been told that he was "ok."  The Veteran reported that he has continued to experience "intermittent" symptoms of shortness of breath when exercising, painting, doing the lawn, or climbing two flights of stairs.  He reported that he was not receiving any ongoing treatment for these symptoms.  At the time of his examination, the Veteran was provided with a pulmonary function test to assess his alleged symptoms of shortness of breath with normal results.  The May 2009 VA medical examiner found that there was "no objective, radiological nor clinical evidence to explain nor sustain the Veteran's allegations of fatigue in this examination (normal PFT's [pulmonary function test's], chest x-ray, and physical exam)."  Thus, the Veteran has reported some history of fatigue during and after his military service, but subsequent treatment records and the VA medical examination of May 2007 do not show any relevant symptoms after the end of his active duty service.  

The Veteran is competent to describe symptoms of fatigue and shortness of breath.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board recognizes the in-service complaint of fatigue.  The mere fact of in-service complaints of fatigue, however, is not enough.  There must be chronic disability resulting from the in-service episode.  The Veteran is certainly competent to report on such symptoms as fatigue and he is credible in this regard, but he is not competent to diagnose that the intermittent symptoms of fatigue he experiences represent a continuing disease process attributable to service as this involves resolution of a medically complex matter.  Thus, the medical evidence of record is more probative in regard to the question of whether a current fatigue disorder is present.  

The relevant treatment records weigh against any such conclusion.  In this regard, the Veteran's medical treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  Aside from the single June 2007 VA medical treatment record showing treatment for malaise, which was attributed to a viral cause, the Veteran has denied relevant symptoms outside the occasion of the May 2007 VA medical examination, and relevant tests have all shown normal results, with no objective evidence to support his contentions.  

The Board notes that the law provides for compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term "qualifying chronic disability" was revised to mean a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i).

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  The regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1), (3).  Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  

The Board notes that, the May 2007 VA medical examiner found that there was no "objective, radiological, nor clinical evidence to explain nor sustain the Veteran's allegations of fatigue" at the time of the examination.  As such, the May 2007 examiner explicitly found that there was no objective evidence to support fatigue as a symptom related to a possible undiagnosed illness.  Further, as reviewed above, the record does not contain objective evidence of a fatigue disorder.  Again, the single post-service evidence of treatment for a potentially relevant complaint in June 2007 was directly attributed to a viral infection, and therefore has not been associated with an undiagnosed illness.  As such, there are no objective indications of a qualifying chronic disability due to service in the Southwest Asia theater of operations much less manifestation of a fatigue disorder to a compensable degree within the prescribed presumptive period.  38 C.F.R. § 3.317.  Therefore, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for fatigue, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a skin rash disorder is denied.  

Service connection for a fatigue disorder is denied.  


REMAND

Regarding the Veteran's claims for service connection for prostate adenocarcinoma, a lumbar degenerative disc disease, and for an acquired psychiatric disorder, the Board concludes that additional development of the evidence is necessary.

VA is required to provide the Veteran with a VA medical examination when there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  As such, the standard for requiring such an examination is quite low.  Furthermore, when VA obtains such an opinion there is a duty on VA to ensure that the opinion provided is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

First, regarding the Veteran's claim for service connection for a prostate disorder, the Veteran was provided with two examinations regarding this claim in May and October 2007.  The May 2007 noted the Veteran's current diagnosis of prostate cancer, and the effects of his disorder.  Then, at the October 2007 VA medical examination, the examiner indicated that the Veteran experienced a history of adenocarcinoma of the prostate diagnosed in April 2007 with a radical prostatectomy in May 2007.  The examiner indicated that the Veteran's prostate adenocarcinoma "is not caused by and is not related with the prostate hypertrophy evaluated during active service."  

The Board notes that the Veteran has a potentially relevant history of in service treatment for prostate related issues.  In February 2001, in a medical history report he indicated a history of treatment for prostatitis.  Then, in April 2009, the Veteran was indicated as having a history of prostatitis, which had resolved and he was found to be "fit for duty," and "deployable."  However, the Veteran also submitted STRs that show treatment in March 2005 for frequent urination and suspected chronic prostatitis.  He also submitted an STR dated in August 2005, at which time the Veteran's symptoms were indicated as "worse," and the history of "enlarged prostate" was noted.  Finally, as noted by the May and October 2007 VA medical examiners and also as shown in the Veteran's VA medical treatment record, the Veteran was diagnosed with prostate cancer in April 2007.  

In this regard, the Veteran has clearly been diagnosed with a relevant prostate disorder that may be considered for service connection.  Further, there is some evidence of relevant symptoms during the period of the Veteran's service from November 2004 to January 2006.  The October 2007 VA medical examination provided a nexus opinion, indicating that the Veteran's prostate adenocarcinoma was not related to his service.  However, the examiner did not provide any explanation or rationale for the opinion provided, and did not address the relevant history.  In this regard, the VA medical examinations provided to the Veteran have not been adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Therefore, the Veteran must be provided with a more complete opinion regarding his claim for service connection for prostate cancer that includes an adequate explanation for the opinion reached.

Second, regarding the Veteran's claim for service connection for lumber degenerative disc disease, the Veteran was diagnosed with such a disorder in May 2007 by a VA medical examiner.  At that time, the Veteran reported that during a recent period of active service, he had worked as a communications installer in Bagdad.  At that time, he had been required to wear a bulletproof vest and carry a rifle at all times, and that he had begun to experience mild low back pain, particularly upon physical effort or when climbing stairs.  He indicated that his pain had increased progressively after his return from Iraq.  As indicated above, a VA medical examination is required when there is evidence of a current condition that may be connected to military service, and that any such examination must be adequate.  The evidence shows that the Veteran currently experiences a degenerative disorder of the low back that may have been caused or aggravated by his military service; therefore, he should also be provided a VA medical examination and opinion regarding the nature and etiology of his low back disorder.

Third, regarding the Veteran's claim for an acquired psychiatric disorder, the record contains VA medical treatment records which show ongoing treatment for an acquired psychiatric disorder which may be related to his period of active military service from November 2004 to January 2006.  Furthermore, a VA psychiatric examination in May 2007 diagnosed the Veteran with "adjustment reaction with mixed emotional features."  At the time of this examination, the Veteran attributed his disorder to stress experienced due to his in-service duties, and also due to difficulties with a colleague during their tour together.  However, certain of the Veteran's VA medical treatment records indicate that he may also be experiencing stress due to factors separate from his active duty service.  Therefore, the Veteran should also be provided with a VA psychiatric examination to address the nature and etiology of his current acquired psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant VA medical treatment records after November 2007.  If these records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant evidence has been obtained, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his current prostate adenocarcinoma.  

	The claims file must be made available to the examiner.  The examiner should note in the examination report that the claims file was reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary.

	The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for the service connection for prostate adenocarcinoma:

(A)	Please provide a comprehensive review of the history of the Veteran's prostate adenocarcinoma.  

	This should include reviewing:  the Veteran's records of treatment for prostatitis in February 2001, and also of treatment for prostatitis in March and August 2005 (during his active duty service from November 2005 to January 2006), and the April 2007 diagnosis of prostate cancer, as well as the findings of the May and October 2007 VA medical examinations.

	In addition, review any relevant lay history provided by the Veteran, and consider any additional evidence obtained subsequent to this remand.

	Then, address the following:

(A)	Is it at least as likely as not (50 percent or more probable) that the Veteran's current prostate adenocarcinoma is directly related to the Veteran's military service, or began during active military service?  Any answer should specifically address the period of active duty from November 2004 to January 2006.

(B)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings of the examination and the information obtained from a review of the record, and from the Veteran himself.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.	The Veteran should also be provided with a VA orthopedic examination to determine the nature and etiology of his current degenerative lumbar disc disease.  

	The claims file must be made available to the examiner.  The examiner should note in the examination report that the claims file was reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary.

	The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for the service connection for a low back disability:

(A)	Please provide a comprehensive review of the history of the Veteran's low back disability.  This should include reviewing the VA medical examination of May 2007 and VA medical treatment records, the Veteran's reported history regarding his low back, in particular of pain increasing from the time of his active duty from November 2004 to January 2006, and the relevant x-ray and magnetic resonance imaging (MRI) records, as well as any additional evidence obtained subsequent to this remand. 

	Then, please answer the following questions.  If separate disorders are evident, please review any separately identified disorders separately:

(A)	Is it at least as likely as not (50 percent or more probable) that the Veteran's current low back disability is due to, or began during, his active military service, in particular his service from November 2004 to January 2006?

(B)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings of the examination and the information obtained from a review of the record, and from the Veteran himself.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder that he currently experiences, to determine if the Veteran's current acquired psychiatric disorder may be etiologically related to his military service.

	The claims file must be made available to the examiner.  The examiner should note in the examination report that the claims file was reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary.

	The Veteran is again advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for an acquired psychiatric disorder:

(A)	Provide a comprehensive review of the history of the Veteran's current acquired psychiatric disorder.  This should acknowledge:  the Veteran's history of VA psychiatric treatment and the VA medical examination of May 2007, as well as any relevant history provided by the Veteran and any records obtained subsequent to this remand.  The examiner should also note the Veteran's reported history of stressful circumstances during his period of deployment from November 2004 to January 2006.

	Then, please answer the following questions:

(A)	Is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder due to his military service, particularly from November 2004 to January 2006?

(B)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings of the examination and the information obtained from a review of the record, and from the Veteran himself.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

6.	After completing the above development, the AOJ should readjudicate the issues of service connection for prostate adenocarcinoma, a low back disability, and an acquired psychiatric disorder.  Consider any new evidence secured since the August 2008 supplemental statement of the case (SSOC).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a new supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


